NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet this opinion is binding only on the
        parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-3083-15T1

NICOLE N. NEWELL,
f/k/a SHAIN,

        Plaintiff-Respondent,

v.

DANIEL H. SHAIN,

     Defendant-Appellant.
———————————————————————————————-

              Submitted August 8, 2017 – Decided September 7, 2017

              Before Judges Hoffman and Currier.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Family Part, Salem County,
              Docket No. FM-17-0219-12.

              Daniel H. Shain, appellant pro se.

              Law Offices of Virginia Maroulakos Rucinski,
              LLC, attorneys for respondent (Virginia
              Maroulakos Rucinski, on the briefs).

PER CURIAM

        Defendant Daniel Shain appeals from a March 11, 2016 wage

execution order in favor of plaintiff Nicole N. Newell.                 He argues

that "the current [o]rder for [w]age [e]xecution by the . . .

[c]ourt is not a suitable course of action because it will cause
financial hardship for [d]efendant's three (3) dependent children,

ages 14, 15 and 17."       After reviewing the record and law, we

disagree and affirm the trial court.

                                   I.

     In June 2013, the parties divorced.       The final judgment of

divorce ordered the parties to abide by the terms of their marital

separation agreement (MSA).       The MSA entitles plaintiff to $350

of alimony per week.   It also states defendant "hereby waives his

right to child support."

     On December 20, 2013, the Family Part ordered defendant to

pay $12,100 to plaintiff's counsel, at the rate of $1100 on January

1, 2014, and $1000 per month thereafter.     Defendant appealed this

order, and on July 14, 2015, we affirmed.     Shain v. Shain, No. A-

2575-13 (App. Div. July 14, 2015).       On September 2, 2015, this

court granted plaintiff an additional $9500 in attorney's fees,

due within thirty days.

     On December 18, 2015, the trial court found defendant in

violation of its December 20, 2013 order and this court's September

2, 2015 order.   The court did not grant plaintiff attorney's fees

for the motion that resulted in the December 18, 2015 order;

however, defendant subsequently filed a motion for reconsideration

of that order.   The court denied his motion and granted plaintiff

$697 of attorney's fees, due within thirty days.

                              2                              A-3083-15T1
     When defendant refused to pay the fees, plaintiff filed a

motion for wage execution.              On March 11, 2016, the court found

that defendant "earns $4,636.29 [every two weeks] as a faculty

member   at   Rutgers     University,      which   equates   to   a   salary    of

$120,543.54 per year.         Additionally [defendant] pays alimony to

[plaintiff] in the amount of $350.00 per week or $18,200.00 per

year.    Therefore        [defendant],     after   subtracting    his   alimony

payments, earns $102,343.54 per year or $8,528.62 per month."                  The

court acknowledged defendant had to care for his children, but

concluded     that   he    "still   has    financial    commitments     he   must

fulfill."     The court therefore granted plaintiff's request for a

wage execution order against defendant's salary for (1) ten percent

of defendant's gross salary when it equals or exceeds $217.50 per

week, (2) twenty-five percent of defendant's disposable earnings

for that week, or (3) the amount, if any, by which defendant's

disposable weekly earnings exceed $217.50, whichever is least.

Defendant now appeals.

                                         II.

     Our review of a trial court's findings of fact is limited.

Generally, "findings by the trial court are binding on appeal when

supported by adequate, substantial, credible evidence."                   Cesare

v. Cesare, 154 N.J. 394, 411-12 (1998).                We will not disturb a

trial court's findings "unless they are so wholly insupportable

                                    3                                    A-3083-15T1
as to result in a denial of justice."   Rova Farms Resort, Inc. v.

Investors Ins. Co. of Am., 65 N.J. 474, 483-84 (1974).      We do not

defer to a trial court's legal conclusions or their application

to the facts.   Manalapan Realty, L.P. v. Twp. Comm. of Manalapan,

140 N.J. 366, 378 (1995).

     N.J.S.A. 2A:17-50(a) requires a trial court to issue an order

of wage execution under certain circumstance:

          When a judgment has been recovered in the
          Superior Court, and where any wages, debts,
          earnings, salary, income from trust funds, or
          profits are due and owing to the judgment
          debtor, or thereafter become due and owing to
          him, to the amount of $48.00 or more a week,
          the judgment creditor may, on notice to the
          judgment debtor unless the court otherwise
          orders, apply to the court in which the
          judgment was recovered, or to the court having
          jurisdiction   of    the   same,    and   upon
          satisfactory    proofs,   by   affidavit    or
          otherwise, of such facts, the court shall
          grant an order directing that an execution
          issue against the wages, debts, earnings,
          salary, income from trust funds, or profits
          of the judgment debtor.

     15 U.S.C.A. § 1673(b) states:

          (2) The maximum part of the aggregate
          disposable earnings of an individual for any
          workweek which is subject to garnishment to
          enforce any order for the support of any
          person shall not exceed—

                (A) where such individual is supporting
                his spouse or dependent child (other than
                a spouse or child with respect to whose
                support such order is used), 50 per
                centum of such individual's disposable
                earnings for that week;
                             4                                A-3083-15T1
                 . . . .

            except that, with respect to the disposable
            earnings of any individual for any workweek,
            the 50 per centum specified in clause (A)
            shall be deemed to be 55 per centum . . . ,
            if and to the extent that such earnings are
            subject to garnishment to enforce a support
            order with respect to a period which is prior
            to the twelve-week period which ends with the
            beginning of such workweek.

"The term 'disposable earnings' means that part of the earnings

of any individual remaining after the deduction from those earnings

of any amounts required by law to be withheld."            15 U.S.C.A. §

1672(b).    New Jersey implements this fifty-percent maximum rate

under N.J.S.A. 2A:17-56.9: "The total amount of income to be

withheld shall not exceed the maximum amount permitted under

. . . the federal Consumer Credit Protection Act[.]"           Further, we

have    previously   held   that   "in   the   face   of   a   continuing

noncompliance with both a current order and an arrears payment

order, the wage execution, up to a permissible maximum . . . must

cover both."   Burstein v. Burstein, 182 N.J. Super. 586, 595 (App.

Div. 1982).    Thus, "[c]urrent support should be paid first and,

if there is a difference remaining between current support and

garnishable wages, the difference may be allocated to arrearages."

Ibid.

       In this case, plaintiff has a judgment entitling her to more

than $48 a week from defendant, so she properly filed a motion for

                               5                                   A-3083-15T1
an order of wage execution.       See N.J.S.A. 2A:17-50(a).   Defendant

contends his "wages are currently garnished ~ 25% of disposable

income ($350/week).    Further garnishment would exceed State and

Federal limits."    We disagree.

     We first note that plaintiff's alimony is not calculated as

twenty-five percent of defendant's weekly disposable income; it

is stipulated as $350 per week. Reviewing the trial court's order,

we turn to defendant's pay stubs, which show he earns $4636.29

every two weeks.    During a representative pay period, defendant

had $947.18 withheld from his paycheck.          He consequently had

$3689.11 of disposable income every two weeks.         We divide this

number by two to put it in the weekly terms of the trial court's

order, so defendant had $1844.56 of weekly disposable income.

Fifty-five percent of defendant's weekly disposable income is

$1014.51.    Per the second option of the trial court's order,

twenty-five percent of defendant's weekly disposable income is

$461.14.    Defendant also pays plaintiff $350 of alimony per week.

$461.14 plus $350 is $811.14, which is forty-four percent of

defendant's weekly disposable income.       We therefore conclude the

trial court's order of wage execution complies with 15 U.S.C.A. §

1673 and N.J.S.A. 2A:17-56.9.

     Affirmed.



                              6                                 A-3083-15T1